
	
		II
		112th CONGRESS
		2d Session
		S. 2798
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Kerry (for himself
			 and Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary reduction of duty on basketballs
		  having an external surface other than leather or rubber.
	
	
		1.Basketballs having an
			 external surface other than leather or rubber
			(a)In
			 generalHeading 9902.13.07 of the Harmonized Tariff Schedule of
			 the United States (relating to basketballs having an external surface other
			 than leather or rubber) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
